JUDGMENT

This cause was considered on the record from the United States District Court and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the order of the district court dismissing Edmonds’ claims is hereby affirmed for the reasons given in that court’s opinion, 323 F.Supp.2d 65 (D.D.C.2004).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.